Citation Nr: 1136743	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-11 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left thumb disorder.

3.  Entitlement to service connection for a right thumb disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1987.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, Pennsylvania, which denied the Veteran's claims of entitlement to service connection for a low back disorder and left and right thumb disorders.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Pittsburgh, RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

During the Travel Board hearing, the Veteran expressed his desire to withdraw from appellate consideration the issue of entitlement to an earlier effective date for the grant of a 10 percent disability evaluation for residuals of a left shoulder dislocation.  Accordingly, the Board finds that this matter has been withdrawn.

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2010).

The issues of entitlement to service connection for left and right thumb disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.

FINDING OF FACT

The Veteran's current low back disorder is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service. 


CONCLUSION OF LAW

The Veteran's current low back disorder was neither incurred in, nor aggravated by, active military service, and arthritis of the lumbar spine did not manifest to a compensable degree within one year from the date of separation from service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a March 2007 letter, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  This letter also satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records and a VA compensation and pension examination dated October 2010.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

Review of the October 2010 VA examination report reveals that the examiner reviewed the Veteran's pertinent service and post-service treatment records, performed a physical examination, including a review of diagnostic test results, elicited from the Veteran his history of low back symptomatology and treatment, and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the examination report is adequate upon which to make a decision in this case.

In addition to the aforementioned records, the claims folder also contains the Veteran's Social Security Administration ("SSA") records, including medical treatment reports.  These records show that the Veteran applied for, and is receiving SSA disability insurance benefits for a primary diagnosis of obesity and a secondary diagnosis of osteoarthrosis and allied disorders.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

The Veteran avers that, while on active military service, he sustained an injury, which resulted in a permanent low back disorder.  Specifically, he states that he was assigned to load the ammunition for tanks, which involved crates of shells that weighed between 65-75 pounds.  He said that he experienced some soreness in the back, mostly muscular in nature, which was treated with bed rest and resolved.  

As an initial matter, the Board observes that the Veteran's DD 214 indicates that his military occupational specialty was as an armor crewman/tanker.  His December 1976 medical examination reports shows that, at the time of enlistment, his spine and other musculoskeletal system was within normal limits.  Subsequent service treatment reports show that he was seen in August 1978 for complaints of low back pain after lifting 4x4 lumber the day before.  He was diagnosed with a muscle strain and prescribed heat and medication.  He did not seek treatment for a low back disorder again until March 1985, when he said he had been experiencing low back pain for one day; he denied any trauma or unusual strain, however.  It was noted that he had a slightly limited range of motion without swelling, deformity or muscle spasm.  The diagnosis was low back pain of unknown etiology.  The service treatment reports show no further complaints or treatment for a low back condition during military service.  During the Veteran's June 1987 separation examination, he was again found to have a normal spine and other musculoskeletal system.  On the accompanying medical history report, he specifically indicated that he did not then have, and had never previously had, arthritis, rheumatism or bursitis, bone, joint or other deformity, or recurrent back pain.  

Post-service treatment records show no evidence of treatment for, or a diagnosis of a chronic low back disability.  Significantly, there is also no evidence that the Veteran was diagnosed with arthritis of the low back within the first year following separation from service.

In October 2010, pursuant to his claim of entitlement to service connection, the Veteran was afforded a VA spine examination.  He reported his experiences lifting ammunition in service and said that he had experienced increasing low back pain during the years since service, which he said had also resulted in bilateral knee pain.  In reviewing the claims folder and examining the Veteran, the examiner found it significant that the Veteran said that he weighed about 180 pounds in service, but weighed 423 pounds at the time of the examination; the Veteran explained that he had just slowly gained weight over the years since service.  He reported that his back pain "comes and goes" and was related to his activity level.  He also said that he did not work and was disabled due to his knees and myocardial infarctions.  Radiology reports of the lumbar spine revealed some non-marginal syndesmophytes and flowing osteophytes, which the examiner said was indicative of some degenerative disc disease and possible early stages of "DISH," diffused idiopathic skeletal hyperplasia.  The diagnosis was mild degenerative disc disease and possible DISH.  Regarding whether the Veteran's low back disability had been caused by, or was otherwise related to service, the examiner opined that it was very unlikely that his current condition was related to his complaints of low back pain in service.  In this regard, he explained that the Veteran was now super morbidly obese and was very debilitated in terms of any type of cardiovascular capacity.  Instead, he opined that the Veteran's low back disorder was a direct result of his weight and poor physical condition.  He noted that, although he may have experienced low back pain in service, the Veteran said that this always improved with rest and resolved.  Thus, the examiner did not feel that the instances in service resulted in any lasting damage that was causing the current disability.  He added that the Veteran's decrease in forward flexion was again due to poor physical condition, and stated that for someone of the Veteran's weight, it would be very difficult for him to bend repeatedly and actually be able to return to an upright position.  He therefore added that such findings did not appear to represent ankylosis.

There is no other medical evidence of record relating to the Veteran's low back disorder.  The aforementioned SSA records, which show that he was awarded disability benefits for osteoarthrosis and allied disorders, specifically indicated that his disability involved ankle and knee problems, gout and degenerative joint disease; there was no indication that he either complained of, or was awarded SSA disability benefits due to a low back disorder.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against granting the Veteran's claim of entitlement to service connection for a low back disorder.  In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis.

With regard to granting service connection on a direct basis, as discussed above, although it is clear that the Veteran suffered at least one low back strain (and was treated for back pain of unknown origin) during service, the evidence demonstrates that the condition resolved.  His last in-service treatment for complaints of low back pain was in 1985, over 2.5 years before his separation from service, and he presumably returned to full duty without any further problems until separation, at which time, he was again found to have a spine and other musculoskeletal system within normal limits.  On the June 1987 medical history report, the Veteran reported that he had not experienced chronic or recurrent back pain.  Following service, the Veteran did not seek treatment for a low back condition until 2007, some 20 years after service, when he applied for VA disability benefits.  In this regard, the Board notes that the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the amount of time that passed following service without any documented complaint or diagnosis of a lumbar spine disorder is evidence that weighs against his claim on a direct basis.

The Board concludes that the most probative evidence of record is the opinion of the VA examiner, who, after examining the Veteran's service and post-service treatment records (which took into account the Veteran's own self-reported history of low back complaints), performing a comprehensive physical evaluation, and reviewing diagnostic tests, concluded that it was less likely than not that his current low back disability had been caused by, or was otherwise related to, his low back strain and complaints of back pain in service.  In so doing, he provided a well-reasoned explanation, which took into account not only the information in the Veteran's claims folder, but also his own reported history, to support his conclusion that the Veteran's low back condition was more likely than not the result of his morbid obesity and physical condition.  

In addition to the medical evidence of record, the Board has also considered the Veteran's lay assertions that he has experienced a chronic low back condition ever since service.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that back pain is a condition that the Veteran, as a layperson, is competent to describe.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

However, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, after performing a thorough review of the Veteran's claims folder, as well as a comprehensive physical examination, the VA examiner concluded that it was less likely than not that his current low back condition was related to military service.  

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for a low back disorder on a direct basis.  Moreover, as noted above, because there is no evidence that the Veteran developed arthritis of the low back to a compensable degree within the first year of separation from active duty service, service connection for arthritis on a presumptive basis is also not for application.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

The Veteran contends that he has left and right thumb disabilities as a result of active military service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

 In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court indicated that there was a four-part test to determine whether an examination was necessary under 38 C.F.R. § 3.159(c)(4).  Id. at 81.  Under this test, VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  Id.; see also 38 C.F.R. § 3.159(c)(4).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.

Review of the Veteran's service treatment records shows that, in October 1975, he was treated for swelling and tenderness to the right thumb and index finger after reporting that a 15-pound steel bar fell on his fingers.  X-rays, however, were negative.  Subsequent treatment reports show that in April 1979, he was treated for a laceration to the base of the thumb, and in February 1981, he was treated for complaints of left thumb swelling after he said that he fell on it a week earlier.  His service separation examination, however, revealed normal findings.

In this case, although previous VA treatment records revealed no evidence of a left or right thumb disorder, the Veteran recently submitted an additional VA treatment record, dated March 21, 2011, in which his VA physician noted that, although 
x-rays revealed no fractures, dislocations, or osseous or soft tissue abnormalities, due to his complaints of bilateral thumb pain, she opined that EMG/NVC studies were needed to further evaluation his complaints.  Moreover, the Board observes that, during the Veteran's April 2007 joints examination (for a service-connected shoulder disability), the examiner noted that there was "sensation absent to monofilament and vibration of left thumb," which suggests a possible abnormality.
In this regard, the Board notes that in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court held that, in a VA examination, "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  See Daves v. Nicholson, 21 Vet. App. 46, (2007).  While the Board notes that this clinical evaluation was not a VA examination for compensation and pension purposes, the possibility that a medical disorder may be ascertained with additional testing cannot be foreclosed upon without obtaining such tests.

Moreover, the United States Court of Appeals for the Federal Circuit has held that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (when determining if a VA examination is required under 38 U.S.C. 
§ 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability); 38 U.S.C.A. 1154(a) (West 2002), which requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.

Accordingly, the Board concludes that a VA examination is warranted to determine whether the Veteran has a current left or right thumb disability, and if so, whether such is related to active duty service.

In addition, the Board notes that the most recent VA treatment reports of record are dated March 2011.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of VA are deemed to be constructively of record, updated treatment reports must be obtained.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain all available VA treatment records pertaining to treatment of the Veteran for his claimed left and/or right thumb disorders since March 2011, to specifically include any additional reports and/or studies from VA physician, E.L.H.  Any records obtained should be associated with the claims folder.  Any negative reply should be included in the claims folder.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, approximate onset date and/or etiology of any diagnosed left or right thumb disorder.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must state that it has been reviewed.  The examiner is asked to especially consider and comment on the medical report (dated March 21, 2011) from VA physician E.L.H., who noted that additional studies were needed to obtain information concerning the Veteran's claimed bilateral thumb pain.  The examiner should also elicit from the Veteran his history of thumb/hand symptomatology and note that, in addition to the medical evidence, the Veteran's history has been considered.  Following a review of the relevant evidence in the claims file, and the clinical evaluation, the examiner should be asked to identify any diagnosed thumb disorder and, for any/each such disorder, indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder was either caused by, or is otherwise related to, the Veteran's active duty service.  Any and all opinions must be accompanied by a complete rationale.

a) It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

b) The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

3.  Thereafter, the RO/AMC should review the examination report to insure that the required development has been accomplished.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


